Citation Nr: 1101728	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served in the Army National Guard and had active duty 
for training from August 1965 to January 1966 and active duty 
from May 1968 to June 1969.  He served in the Republic of Vietnam 
from October 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on October 26, 2010, in Louisville, Kentucky, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have a current bilateral knee 
disorder that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a bilateral 
knee disorder was incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claim 
for a bilateral knee disorder, and therefore, the benefit sought 
on appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met in 
this case, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a bilateral knee 
disorder.  He has contended that the disorder developed as a 
result of injuries that he sustained when a bunker caved in and 
fell on him. 

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a knee disorder.  However, 
he did submit letters that he had sent to his parents while 
serving in Vietnam.  In those letters, he made contemporaneous 
statements that there was an accident involving a bunker during 
which both of his knees were injured.  

Private medical records dated in September 1982 also document the 
Veteran's complaints of right knee pain.  He indicated that he 
had had knee pain for approximately 15 years.  Private medical 
records dated in June 2008 further note that the Veteran reported 
having right knee problems since 1969 when he had a traumatic 
injury in service.

There is no reason to doubt the credibility of the Veteran's 
statements that he injured his knees in service other than a lack 
of contemporaneous medical evidence documenting such complaints.  
The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Moreover, there is no evidence of 
any intercurrent injury.

The Board does observe that a January 2010 VA examiner reviewed 
the claims file and performed a physical examination after which 
he diagnosed the Veteran with bilateral osteoarthritis of the 
knees.  The examiner opined that it was less likely than not that 
the Veteran's current disorder was caused by or a result of his 
military service.  In so doing, he noted that there was no 
objective clinical medical evidence of a traumatic injury in 
service that would be likely to give rise to current 
osteoarthritis.  He also commented that the orthopedic surgery 
note only documented a pivoting type injury to one knee.  The 
same examiner also opined in August 2010 that it was less likely 
as not that the Veteran' current knee disorder was caused by or a 
result of his military service.  He observed that there was still 
a lack of objective medical evidence soon after the Veteran's 
discharge from service and commented that there was not adequate 
documentation to draw a nexus between the current knee disorder 
and an injury in service.  However, the Board notes that the 
examiner primarily based his opinions on the lack of 
documentation of a knee injury or disorder in service or for many 
years thereafter.  As discussed above, the Veteran's reported 
history has been accepted as credible and cannot be refuted 
simply because of a lack of contemporaneous medical evidence.

Moreover, a private physician submitted a statement dated in June 
2008 in which he indicated that the Veteran had a current 
diagnosis of osteoarthritis in both knees.  He noted the 
Veteran's history of sustaining a traumatic injury while in 
service and stated that it is with some reasonable medical 
certainty that the current symptoms are related to the natural 
progression of the osteoarthritis that is most likely related to 
the injury.

The Board notes that the private physician did not indicate that 
he had reviewed the Veteran's claims file or any service records.  
However, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), the 
Court pointed out that reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran. See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303 (2008) (a medical opinion may not be discounted solely 
because the examiner did not review the claims file).  Here, as 
discussed above, the Veteran's reported history of an injury has 
been considered credible.  Therefore, the Board finds that the 
June 2008 opinion was based on a credible history, and thus, is 
probative in this case.

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issues at hand.  
The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
bilateral knee disorder is causally or etiologically related to 
his period of service.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the Veteran's 
favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
the Board concludes that service connection for a bilateral left 
knee disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a bilateral knee disorder



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


